Per Curiam.
In the opinion it is said: “While the court has jurisdiction of the subject matter, it has no jurisdiction over the homestead, and therefore it has no power to order its sale for that purpose, and such a sale is therefore absolutely void.” The main point made in the argument on motion for rehearing is that “a judgment cannot be attacked collaterally where the court has jurisdiction of the parties and the subject matter.” A number of authorities from this court are cited to sustain this proposition. The language of the opinion quoted is hardly correct. The court has jurisdiction of the subject of administrator’s *455sales of real estate to pay debts; but, strictly speaking, it lias no jurisdiction of the subject matter, that is, the matter or thing which it is desired to reach by legal proceedings, i. e., the homestead. The subject matter is defined by Black as “the thing in controversy.” The language used in the opinion as to this point is not strictly accurate, but the reasons given for the conclusion seem to be satisfactory and the result is correct.
The motion for rehearing is therefore
Overruled.